﻿The world situation could not be more alarming and dangerous than it is today, precisely one year after the start of the thirty-eighth session, when so many voices were raised in favour of detente in international relations. The imperialists, far from forsaking the path of the arms race and shows of force, have increased their aggressiveness and today threaten peace and security in the world.
The policy of the Reagan Administration, aimed at achieving political, economic and military supremacy, has created new hotbeds of tension and exacerbated those already existing in various regions, turning the use and the threat of force into a State policy and relegating the principle of the peaceful solution of disputes to the status of a subject of verbal gymnastics.
145.	Cuba attaches particular importance to the situation in Central America, where the danger of a generalization of the conflict is increasing. Notwithstanding the sincere and reiterated readiness of the Salvadorian revolutionaries to enter into a dialogue without pre-conditions in the search for a negotiated political settlement to the problem of El Salvador and notwithstanding the readiness of the Sandinist Front of Nicaragua to discuss and work for a negotiated solution to the conflict, the situation deteriorates daily.
146.	Nicaragua's decision to accept immediately and without amendment the revised Contadora Act on Peace and Co-operation in Central America, presented on 7 September last by the Contadora Group, is irrefutable evidence of its readiness to seek through negotiation a solution to the conflict besetting the Central American peoples.
147.	The Contadora Act contains various recommendations designed to open the way to peace. Outstanding among these are those aimed at halting or reducing the dangerous increase in military action in States of the region, such as: prior notification of national or joint military manoeuvres; prohibition of international military manoeuvres on their respective territories; ending the arms race in all its forms; cessation of the acquisition of arms; refusal to authorize the installation on their respective territories of foreign military bases or training establishments; elimination of existing foreign military bases or training establishments; establishment of a timetable for the gradual withdrawal and eventual removal of foreign military advisers; elimination within and outside the region traffic in arms with persons, organizations and irregular forces or armed bands trying to destabilize the Governments of the States parties; refraining from granting political, military, financial or any other kind of support to individuals, groupings, irregular forces or armed bands attempting to overthrow or destabilize other Governments and the use of their territory for such purposes; refraining from organizing, ordering, or participating in acts of terrorism, subversion or sabotage in another State.
148.	Nicaragua has asserted that an agreement between the five Central American States to guarantee peace and security in the region can be meaningful only if the Government of the United States formally commits itself to abide fully by such an agreement. Nicaragua deems it indispensable for the United States to subscribe to and ratify the Additional Protocol to the Contadora Act and consequently end forthwith its military aggression and all aggressive acts against Nicaragua.
149.	Cuba, as President Fidel Castro pointed out over a year ago, desires an honourable solution, one based on mutual commitments, to the Central American conflict. That is the only real solution. Cuba reaffirms that it will support the negotiations entered into and the agreements reached by Nicaragua.
150.	Cuba also reaffirms its support for the position of the Salvadorian revolutionaries, who have reaffirmed their readiness to negotiate a political settlement of the situation in El Salvador. It is quite clear that the United States must participate in such negotiations, since the real problem both in Nicaragua and in El Salvador results from United States interference and since no real, lasting solution of the situation in Central America will be possible without the establishment of mutual commitments, with the participation of the United States.
151.	The history of the imperialist blockade and the constant acts of aggression against Nicaragua is well known. The country's harbours have been mined and its territory has been surrounded by military bases from which air, land and sea operations are launched.
152.	Swept up in the feelings of triumph triggered by the shameful invasion of the little island of Grenada, which was condemned by the overwhelming majority of Member States at the thirty-eighth session of the General Assembly, the United States Government is now planning new blows against the free peoples of America and the national liberation movement. The Honduran Army has received aeroplanes, helicopters and sophisticated weaponry from the United States Administration in order to harass Nicaragua. Thousands of United States officers and soldiers are stationed in Honduran territory, where they have built military airports and roads, modernized harbours, set up arsenals and barracks and developed a powerful infrastructure for war. Meanwhile, the Government of El Salvador is maintained through the substantial aid which the United States is providing to cover the military expenses of that regime, with which it is attempting to overcome the armed insurrection of the people. A steady succession of joint military manoeuvres by the United States and the armies of the region is being conducted, thus creating a permanent sense of war against Nicaragua and the Salvadorian revolutionaries.
153.	The scene seems to have been set for a new interventionist adventure. From a military point of view, all the conditions have been prepared, including the necessary infrastructure and logistical support, and the military command simply awaits the political decision to launch the intervention.
154.	But history, like reality, follows an inexorable course and laws, and no force is capable of changing that course or those laws. Set-backs may and do occur in the spiralling development of society. Peoples which had made long strides in the process towards final emancipation have been subjected again to the yoke of oppression and neo-colonial exploitation because of exceptional circumstances and the "opportune" action of imperialism. But such exceptional conditions as were present in, for example, Grenada are not to be found in connection with the Salvadorian revolutionary movement, in Nicaragua or in Cuba.
155.	Anyone who decides to send United States troops to invade Central America must be ready to face being militarily bogged down in the region, progressively weakened in an unbridled and massive war, until final victory is won by the peoples of the region. Equally, anyone who would send troops against Cuba must be ready to face an all-out war— everywhere, all the time; a multifaceted war of the people which would turn every inch of land under the invader's foot into a veritable inferno, a war in which there would be no surrender or truce but a fight until final victory, regardless of the time and the sacrifices required.
156.	But Cuba longs for peace in the region and in the world at large, a peace with equal dignity for all, everywhere, guaranteeing that climate of security, stability, respect and co-operation so urgently needed by our peoples to build their future. Thus, we reiterate today our deep appreciation and recognition of and respect for the endeavours of the Contadora Group, which deserves the continued support of the international community.
157.	In southern Africa, the use of force and the threats and pressures exerted by United States imperialism maintain a climate of tension in that region, where the racist Pretoria regime, its strategic ally, continues to carry out a policy of aggression against the People's Republic of Angola and other independent States and persists in its illegal occupation of Namibia. It is precisely the overt support of the United States for the apartheid regime which has thwarted a peaceful, negotiated settlement of the question of Namibia and which is the main reason for the climate of tension and aggression prevailing in the southern part of the African continent.
158.	In his statement of 26 July this year, at Cienfuegos, President Fidel Castro asserted that
"any effort which may alleviate tension in our area, as well as international tensions, deserves our most serious consideration; any effort which tends to diminish the dangers of the folly of war. We are ready even to co-operate in the search for a political solution to the problem of the independence of Namibia—a problem which is important for southern Africa—on the basis of resolution 435 (1978) of the United Nations Security Council. We are conscious of our responsibility to our people and to all mankind; that is our duty as socialists and as revolutionaries."
159.	As far as Cuba and its expressed readiness to co-operate in the political solution of these problems are concerned, there are three essential aspects to that solution: the application of Security Council resolution 435 (1978); the cessation of all outside assistance to the armed organizations fighting against the recognized Government of Angola; and the cessation of all acts of aggression or threats of aggression against the People's Republic of Angola, including the withdrawal of the South African troops that even today remain in that country's territory. Those three basic requirements were affirmed in the joint declaration of the Governments of Angola and Cuba on 19 March 1984.
160.	As is well known, the presence of Cuban troops in Angola came about and is determined by the request of the Angolan Government and the decision, based on solidarity, of the people and Government of Cuba to defend the sovereignty and security of Angola from the foreign aggression of which they were, and still are, the victims. There is no other reason, and there never has been any other reason, for the presence of our troops in Angola.
161.	The strict implementation of resolution 435 (1978), which involves the withdrawal of South African troops from Namibia and the exercise by the Namibian people of its full sovereignty over all its territory, the cessation of foreign assistance to the counter-revolutionary organizations operating in Angola and the establishment of international guarantees for the respect of its sovereignty, territorial integrity and security will make possible the withdrawal of Cuban troops from Angola.
162.	In their attempts to delay, boycott and impede the independence of Namibia, the imperialists and their ally, the racist Pretoria regime, resort to lies, diversionary tactics, coercion, pressure and blackmail. Whom do they expect to deceive? All of us know who is who and who does what for peace, social justice and the independence of peoples. We all know, furthermore, who does what for the true independence of Namibia, and we shall not be fooled by false expressions of concern.
163.	For example, in September 1978, precisely six years ago, the Security Council unanimously adopted resolution 435 (1978), which should have opened the way for the independence of Namibia. Among its sponsors were the United States and other Western Powers. Nevertheless, it is significant that the United States has never voted in favour of any of the resolution on Namibia adopted by the General Assembly since that time.
164.	During the current session, several other resolutions on Namibia will be considered by the Assembly. We invite the representatives of the countries represented here to note the results of the voting. I can assure them that there will be no surprises: the enemies of Namibian independence have names known to all of us.
165.	Furthermore, the exploitation, the scorn and the discrimination to which the black people of South Africa are subjected have no parallel in history and cannot but arouse the world's solidarity with their struggle and their longing for equality and for their rights and their aspiration to create a just society based on majority rule to be respected, as well as active and militant solidarity with the African National Congress of South Africa [ANC], the legitimate representative and symbol of the South African people's struggle against the opprobrious apartheid regime.
166.	The racists' response to the demands and aspirations of South African blacks has been to repress, terrorize, incarcerate, torture and execute their best children and patriots.
167.	But it is not only in Central America and southern Africa that we see the imperialists arrogantly trying to maintain their interests under neo-colonial domination. Other focal points of tension exist in various parts of the world which must also be diffused in time if we are to avoid the progressive deterioration of the international situation and the risk of war. Effective action must be undertaken towards this end. The duty of the United Nations to preserve peace cannot be delegated; nor can the duty to demand that all States respect the principles enshrined in the Charter of the United Nations be ignored, especially when the State in violation is a permanent member of the Security Council.
168.	Never before has the policy of blackmail and of exerting pressure in international relations been so blatant, brutal or wide-ranging. It is now also used to place conditions on the financing of international organizations, especially those in which the United States has an overwhelming say. Pressures are exerted on the drafting of the budgets of international organizations in an attempt to stem the progress of multilateralism and international co-operation, to block the flow of resources for the development of economic and technical co-operation among developing countries, and to encourage a marked preference for bilateralism, which enables all sorts of political strings to be attached to the granting of assistance resources.
169.	There can be no doubt that such policies are aimed at reversing the democratization process which has been taking place in international organizations since the end of the Second World War and which is rooted in the changes that have occurred in the world following the accession to independence of many peoples previously under colonial domination.
170.	The results of the imperialist policy of aggression, blackmail and pressure are evident in the way in which the United States is isolated in international organizations—a situation which in turn feeds its irrational hatred of the United Nations system and its arrogant stand against the practice of multilateralism.
171.	During the last session of the General Assembly, the United States Government voted against 90 of the 150 resolutions adopted by the Assembly—a fact which reveals the anti-people, reactionary and hegemonistic character of the current Administration and its break with the prevailing world trends shared even by some of its principal allies.
172.	Hence the Assembly's thirty-ninth session is beginning in an atmosphere rife with tension and grim expectations. The long list of important and sensitive issues before us requires an objective and sincere approach. Long hours of work await us if we are to improve the rarefied atmosphere prevailing in international relations and if we are to struggle once again to attain peace, development and a more just world order.
173.	We are pleased that, in the present delicate circumstances, Mr. Paul Lusaka, of Zambia, is presiding over this important session of the Assembly. His contribution to the defence of the interests of underdeveloped countries, his indefatigable efforts as President of the United Nations Council for Namibia, his well-known organizational skills and personal capability assure him the respect, admiration and trust of the international community in the discharge of his serious responsibilities. Cuba pays tribute to Mr. Lusaka's unanimous election as President of the thirty-ninth session of the General Assembly and offers him the full support of its delegation as a modest contribution to his noble efforts for the success of this session.
174.	We could not fail to express as well our sincere appreciation to Mr. Jorge Illueca, President of the Assembly's thirty-eighth session, who, with characteristic intelligence and tenacity, led the Assembly brilliantly through a period equally fraught with dangers and tension.
175.	In its irrational quest for world strategic supremacy, the United States did not hesitate, only a year ago, to impose the deployment of 572 medium- range nuclear missiles, weapons with first-strike capability, in Western Europe in order to create an imbalance of forces in that region which could not but elicit the adoption of countermeasures by the Soviet Union and other socialist countries, thus increasing the danger of nuclear confrontation and turning several European States into virtual hostages or targets of a nuclear counter-attack.
176.	The United States is frantically attempting to develop new weapons systems to be used in outer space and to militarize that environment, while dreaming of possible "star wars". The earth has become too small for the imperialists, who now wish to take the arms race into outer space.
177.	In contrast to such an adventuristic and warlike policy is the serious, responsible and constructive attitude of the Soviet Union, whose initiatives in the field of disarmament, including the freezing of production and deployment of nuclear weapons and the prevention of the militarization of outer space, constitute a most valuable contribution to international peace and security, which Cuba hails and supports fully.
178.	Cuba also supports the proposal submitted by the Soviet Union to include in the agenda of the current session as an important and urgent matter an item aimed at preventing certain States committed to military superiority from pursuing their policy of State terrorism in international affairs and, more frequently, attempting to undermine the socio-political regime of other States by force of arms.
179.	Notwithstanding the opposition of the international community, including many of its allies, the United States Government is manoeuvring to prevent the beginning of real negotiations on an agreement prohibiting the militarization of outer space, and it continues the insane arms race. While bringing the world ever closer to a nuclear holocaust, the United States thus wastes enormous human and material resources which could be put to better use for the development and well-being of the world population.
180.	Such senseless waste takes place in the midst of the most serious world economic crisis of the past 50 years. Originating in the developed capitalist countries, the crisis affects all countries, but the so- called developing countries are the hardest hit, subjected as they are to unfair international economic relations based on inequitable terms of trade and economic dependence.
181.	At its thirty-fourth session, the General Assembly adopted a resolution expressing the desire of the overwhelming majority of its members for global negotiations aimed at restructuring international economic relations and establishing a more just and equitable international order. Unfortunately, we have not been able to advance a single step in that direction. It must be said that the process has stagnated mainly because of the intransigent and inflexible attitude of the United States Government.
182.	Thus, the initiatives of the developing countries have met with no response. This is true of the well-known immediate economic measures endorsed by the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March 1983, and further elaborated and presented in the form of a proposal by the Fifth Ministerial Meeting of the Group of 77, held at Buenos Aires from 28 March to 9 April 1983.
183.	The so-called Buenos Aires Platform gave some hope for the success of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983. Perhaps never before has such a large group of countries worked so hard and so seriously on a package of important economic proposals. The failure of that session, the lack of practical results caused by the refusal of the United States representatives to undertake serious negotiations—a position which they also imposed on the group of developed capitalist countries—left a bitter feeling of frustration among all those who had placed some hope in the sixth session.
184.	Furthermore, high interest rates, in addition to contributing to the increase of the foreign debt of the developing countries to unbearable levels—these now amount to over $300 billion, and it is virtually impossible for many countries to service and repay them—have caused a flow of capital to the United States and a depletion of the capital of the rest of the world in favour of that country, thus helping to finance the huge deficit generated by the arms race. Hence, paradoxically, some developing countries which are also affected by the economic crisis and which demand that the resources wasted on the arms race be diverted to development, contribute to the promotion of that race.
185.	Obsessed with their quest for strategic military supremacy and their desire to strengthen the predominance of their transnational corporations, the imperialists are indifferent to the misery and pain inflicted upon the vast majority of the world's population.
186.	The United States Government refuses to agree not to be the first to use nuclear weapons and is deluded by the dream of a limited nuclear war by means of a deadly "first strike", based on the fallacious belief that peace can be attained through the use of force.
187.	It should therefore be the immediate, priority objectives of the General Assembly gradually to lessen the economic burden borne by mankind and ensure peace. It must find ways and means of turning words into deeds. To that end, Cuba, as a founding member of the Movement of Non-Aligned Countries, will make every effort to ensure that the high ideals of the Movement—the eradication of war and exploitation, of the inequities in international relations and of all forms of colonial and imperialist oppression— may prevail.
188.	We reaffirm today our unswerving support and encouragement for the peoples that, having attained political power, now wage a tireless struggle for peace and development and close their ranks in the face of imperialist threats. We reaffirm our militant solidarity with those peoples that by sacrifice and determination are opening the way to freedom and independence. We reaffirm our solidarity with the workers and peasants, students and professionals, artists, intellectuals and scientists who, in the midst of hostile societies, daily plant the seeds of brotherhood with their own hands, their toil, their ideas, their art or their science.
189.	We pay a tribute to the Sandinist combatants struggling heroically to build a new Nicaragua on the moral ruins of Somoza's regime and of colonial and neo-colonial domination. We express our firm conviction that, in spite of the present acts, of aggression and threats, Nicaragua will for ever be free through the noble sacrifice of its finest children.
190.	We extend our greetings and assurances of solidarity to the Farabundo Marti Front for National Liberation, the Revolutionary Democratic Front and to all the Salvadorian people, whose combative stature has grown in the struggle against the combined forces of imperialism and El Salvador's puppet army.
191.	We reiterate our demand that the invading troops in Grenada, led by the United States, cease their occupation of that country. The people of Grenada has the legitimate right to decide its own destiny in an independent and sovereign manner.
192.	The Cuban delegation reaffirms its support for the struggle of the people of Puerto Rico, that unredeemed portion of our America, in their un-swerving aspiration to exercise their right to self- determination and independence, free from colonial ties.
193.	We wish to express once again our support for the desire of the Panamanian people and Government that the provisions of the Panama Canal treaties be strictly observed and respected; for Bolivia's just demand to recover its access to the sea; for Belize's non-aligned status, territorial integrity, independence and sovereignty.
194.	We stand for a peaceful settlement of the differences between Guyana and Venezuela over the Esequibo region. We stand also for the recovery of the Malvinas, South Georgia and South Sandwich Islands by the Argentine Republic through negotiations between Argentina and the United Kingdom, in accordance with the relevant resolutions of the General Assembly. We urge the United Kingdom Government to undertake such negotiations immediately.
195.	We pay homage to the Chilean people, who, defying the arrogance, terror and repression of the Fascist Junta, have raised with dignity and in open struggle the banner of their ideals of social justice and independence, free from corrupt national oligarchy and imperialism. Sooner or later, the people of Chile will win. We salute the struggle of other South American peoples who suffer the repression of the vassals of imperialism, in particular the Uruguayan people, who, having taken to the streets in protest, have secured the freedom of patriots who truly represent their ideals and aspirations and are still struggling to secure it for all other political prisoners and to achieve a truly democratic system. We salute them for having forced the Government to recognize the existence of previously banned political parties. They, too, will regain their freedom and will hold the reins of their destiny in their own hands.
196.	We hail the efforts to create a climate of peace and stability in South-East Asia; we urge all concerned to continue such actions, steps and measures as may enable them to attain that important goal, and we reaffirm our solidarity with the countries of Indo-China, which still endure hostility and foreign aggression.
197.	We believe that in South-West Asia efforts to promote a stable climate of peace and security based on mutual respect among the parties to the conflict must prevail.
198.	We support the just aspirations and efforts of the Democratic People's Republic of Korea to achieve the peaceful reunification of their country, and we call for the cessation of interference in the internal affairs of the Democratic People's Republic of Korea and for the withdrawal of United States interventionist forces from the southern part of the Korean peninsula.
199.	We support the aspiration of the Comoros to recover sovereignty over Mayotte and of Madagascar to regain its rights over the Malagasy islands, the Glorieuses, Juan de Nova, Europa and Bassas da India; and we support the just demand of Mauritius to recover the island of Diego Garcia.
200.	We support the people of Cyprus in its just and respected efforts to preserve the independence, sovereignty and territorial integrity of its country within the framework of a united, non-aligned Republic, and we reject the proclamation of the "Turkish Republic of Northern Cyprus", as well as any attempt to partition the island.
201.	Once more, we urge the Governments of Iran and Iraq to put an end to the war, waged for over four years now, with uninterrupted bloodshed and a drainage of resources which deeply affects the living standards and development expectations of both peoples, and threatens international peace and security.
202.	We extend our solidarity also to the brave Saharan combatants and to the long-suffering, heroic and fraternal Palestinian people and its sole and legitimate representative, the PLO, in its tenacious struggle to exercise its inalienable rights, including the establishment of its own State in Palestine; we support, too, the convening of an international peace conference on the Middle East, under the auspices of the United Nations and with the participation of all the interested parties.
203.	We offer encouragement to the Namibian patriots in their valiant struggle against the repression of the Pretoria regime, a struggle waged under the guidance of the South West Africa People's Organization, the sole and legitimate representative of the people of Namibia, as well as to the brave South African patriots in the ANC, who maintain an active struggle in the very heart of the disgraceful apartheid regime. We pay a tribute to the front-line States for resisting the attacks of South Africa and its allies; to the Arab countries, which face the joint actions of zionism and imperialism; to all those who, no matter where, defend, with their lives, their right to freedom and dignity as human beings
